Citation Nr: 1643212	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-41 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection and assigned an initial 20 percent rating for a left shoulder disability.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2015 and February 2016, the Board remanded this matter for additional development.  The case has now been returned to the Board for adjudication.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's left shoulder disability does not result in motion limited to 25 degrees to the side; nonunion, malunion, or other deformity of the humerus; or ankylosis. 




CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5200-5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  This notice should be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA provided adequate notice in letters sent to the Veteran in February 2003, August 2004, and March 2006.  Furthermore, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In September 2015 and February 2016, the claim was remanded by the Board for further development.  The Veteran was provided an additional opportunity to identify any outstanding treatment records, and additional VA treatment records were obtained and associated with the claims file.  The Veteran was provided VA examinations in October 2015 and April 2016.  All additional evidence was considered the in the May 2016 supplemental statement of the case, and the Board finds that there was substantial compliance with the previous remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran has been provided VA examinations adequate to decide the issue at this time.  38 C.F.R. § 3.159(c) (2015).  October 2015 and April 2016 VA examinations included evaluation of both the left shoulder and the opposite joint, and the Board notes that the shoulder is not a weight-bearing joint.  38 C.F.R. § 4.59 (2015), Correia v. McDonald, 28 Vet. App. 158 (2016).  While the examinations did not include evaluation of both active and passive ranges of motion, the Board finds that the VA examinations nevertheless completed substantial compliance with the requirements of 38 C.F.R. § 4.59 in their range of motion testing and reporting.  Furthermore, there is no evidence indicating that the Veteran's passive range of motion would reveal any more restricted range of motion which would allow for the assignment of a higher rating, nor has the Veteran alleged any difference in his passive range of motion from the recorded active range of motion.  The Board therefore finds that remanding this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Board concludes that no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder.  The Veteran's left shoulder disability has been rated under Diagnostic Code 5201, which provides the criteria for rating limitation of shoulder motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  The Board notes that the Veteran is right-handed so, the left shoulder disability affects his minor upper extremity.  38 C.F.R. § 4.69 (2015).

Under Diagnostic Code 5201, a 20 percent rating is warranted when range of motion of the minor upper extremity is limited to the shoulder level or to midway between the side and shoulder levels, and a 30 percent rating is warranted when range of motion of the minor upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, a 20 percent rating is warranted when ankylosis in the minor extremity is favorable with abduction to 60 degrees and can meet the mouth and head, and a 30 percent rating is warranted when there is ankylosis in the minor upper extremity which is intermediate between favorable and unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2015).

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the minor upper extremity with frequent or infrequent episodes and guarding of movement only at shoulder level.  A 40 percent rating is warranted for a fibrous union of the humerus in the minor upper extremity.  A 50 percent rating is warranted when there is nonunion of the humerus (false flail joint) in the minor upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula of the minor upper extremity with loose movement; or where there is dislocation of the minor upper extremity clavicle or scapula.  That diagnostic code does not allow for a rating higher than 20 percent, and therefore could not be the basis of any higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  While the Veteran has been found to have degenerative joint disease of the left shoulder, because he is already in receipt of a 20 percent RATING based on limitation of motion, no higher rating can be assigned based on Diagnostic Code 5003.

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his service-connected left shoulder disability warrants an initial rating higher than the 20 percent currently assigned.  The Veteran was initially awarded entitlement to service connection for a left shoulder disability in a November 2008 rating decision, with an effective date of November 13, 2002.

At a May 2015 Board hearing, the Veteran testified that over the years, his shoulder disability has gotten worse, and impacts his ability to tie his shoes, wash, dress, shave, and brush his hair because of limitations with reaching.  He stated that he was unable to lift 20 pounds or more and had pain when he raised his arm.  The Veteran also stated that his doctor had told him that he may eventually need a shoulder replacement.

The Veteran's VA and private treatment records show frequent complaints of pain and weakness in the left shoulder.  The records show that in the year prior to the Veteran's claim, he had a significant increase in left shoulder symptoms due to a left shoulder dislocation in 2001.  Around November 2001, the Veteran's left shoulder was dislocated after he had an altercation with another person and fell and hit the ground.  Evaluation in December 2001 found that the Veteran was unable to abduct to 90 degrees and had pain with any movement.  An MRI found findings associated with rotator cuff impingement syndrome and labral tear, and at that time he was noted to have pain and limited range of motion.  In May 2002, range of motion testing found full abduction and forward elevation to 180 degrees, with some pain at the extremes.  The Veteran reported having persistent shoulder pain and difficulty with activities of daily living and pain at night.  He reported that he had been unable to return to playing sports or doing heavy work.  In July 2002, the Veteran had persistent pain and weakness.  Range of motion testing showed active abduction and forward elevation to 90 degrees with some pain.  There was some weakness in resisted abduction and external rotation.  In August 2002, the Veteran had abduction to 100 degrees, and in September 2002, he demonstrated external rotation to 90 degrees, abduction to 45 degrees, and external rotation to 60 and 70 degrees.

Another September 2002 evaluation found some improvement due to physical therapy, and the Veteran had full abduction and forward elevation to 180 degrees.  There was slight decreased pain and weakness, and no crepitation on passive range of motion.  In October 2002, the Veteran reported that his left shoulder was improving, and he had external rotation to 75 degrees; at another evaluation that month, the Veteran had abduction to 90 degrees, internal rotation to 43 degrees, and external rotation to 42/45/48.  In November 2002, he reported that his range of motion remained limited with pain and that his shoulder disability was keeping him from being able to work.  He had active abduction and forward elevation to 180 degrees.  There was pain and weakness on resisted abduction.  A December 2002 evaluation found marked atrophy of the deltoid and posterior rotator cuff, decreased strength, and decreased range of motion.

An August 2003 Social Security evaluation note indicated that the Veteran should be able to lift 25 pounds frequently and that reaching using the left shoulder should be limited to occasionally.  An orthopedic evaluation found that the Veteran could forward flex and abduct his shoulder to 150 degrees, with no strength and no deformity.  He was diagnosed with chronic left shoulder pain secondary to a fall approximately one and a half years ago.  A June 2005 evaluation stated that the Veteran had minimal pain in the left shoulder which increased temporarily with the wrong type of motion.  Physical evaluation found left arm abduction to 100 degrees.

In September 2005, the Veteran reported having left shoulder pain for years that had recently increased.  He had forward flexion to 160 degrees with external rotation to 50 degrees.  There was slightly decreased strength and a positive impingement sign.

A September 2005 MRI showed evidence of a labral tear lesion with some subscapularis tendinosis versus tearing and some partial tearing of the rotator cuff.  A March 2007 MRI showed moderate to severe osteoarhtiris degeneration of the left shoulder with osteophytic spurring of the glenoid.  In April 2007, the Veteran reported having worsening pain with reaching, pulling, and lifting, and the pain waking him at night when he rolled onto the left side.  Physical examination found forward flexion to approximately 160 degrees, which was about a 20-degree discrepancy from the contralateral side.  He had tenderness and positive impingement signs.  In June 2007, the Veteran had continued pain and decreased range of motion by approximately 30 degrees.  In May 2013, the Veteran reported chronic pain in his shoulder.  He stated that although it had been recommended that he have surgery, but he had declined it.  

The Veteran has attended several VA examinations during the course of the appeal.  At a July 2008 VA examination, the Veteran reported having constant pain which sometimes increased, but no flare ups.  The Veteran reported that he was right-handed.  Physical examination found no deformity or tenderness, and range of motion testing showed abduction to 90 degrees, flexion to 80 degrees, extension to 30 degrees, external rotation to 10 degrees, and internal rotation to 30 degrees.  All movements were moderately painful from inception to completion.  There was no additional limitation of motion following repetition.  An MRI showed severe degenerative joint disease.

The Veteran also attended an in-person examination in October 2015 with a nurse practitioner.  The Veteran stated that he was unable to reach, lift, or pull due to functional loss from his shoulder.  The Veteran reported having flare ups that prevented brushing his hair, shaving, lifting more than 10 pounds, or doing reaching and pulling activities.  Physical examination found no crepitus or ankylosis, and muscle strength was normal.  There was evidence of recurrent dislocation and mechanical symptoms such as clicking and catching.  The Veteran did not have loss of head, nonunion, or fibrous union of the humerus or other humerus deformity.

Range of motion testing on the left shoulder found flexion of 0 to 100 degrees, abduction of 0 to 100 degrees, external rotation of 0 to 50 degrees, and internal rotation of 0 to 45 degrees.  Pain was noted on the examination that caused functional loss, and there was evidence of pain with weight bearing and tenderness over the anterior shoulder.  There was no additional limitation of motion after three repetitions.  The examiner also noted that she was unable to state whether range of motion during a flare up or with repetitive use over a period of time would result in further limitation of motion without resort to speculation.  Range of motion testing on the right shoulder was normal.

At an April 2016 VA examination, the Veteran reported that his pain and disability in the shoulder had been worsening and that it was "frozen."  He reported having flare ups that prevented doing daily activities such as brushing his hair, shaving, lifting more than 10 pounds, reaching, or pulling.  The Veteran reported that he was currently on Social Security disability due to his hands condition, shoulder injury, and prostate cancer, and that he was unable to do physical work that required lifting or reaching movements.  Physical examination found no muscle atrophy, ankylosis, impairment of the humerus, or shoulder instability.  Left shoulder range of motion testing found flexion of 0 to 70 degrees, abduction of 0 to 60 degrees, external rotation of 0 to 30 degrees, and internal rotation of 0 to 25 degrees.  There was no further functional loss after repetitive motion and no evidence of pain with weight-bearing, but there was localized tenderness or pain on palpation.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during a flare up.  However, the examiner was unable to say without mere speculation what the range of motion would further be due to pain, weakness, fatigability, or incoordination with repeated use over time, including during a flare up.  Right shoulder range of motion testing was normal.  The examiner also noted that when asked to do range of motion, the Veteran had increased guarding and poor effort.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for a left shoulder disability.  The evidence does not show that the Veteran has range of motion of the minor upper extremity that is limited to 25 degrees from the side, fibrous union of the humerus in the minor upper extremity, unfavorable ankylosis in the minor extremity with abduction limited to 25 degrees from the side, nonunion of the humerus (false flail joint) in the minor upper extremity, or loss of humerus head (flail shoulder) in the minor upper extremity.  VA examiners have specifically noted that there is no ankylosis or other deformity of the left shoulder, and range of motion at VA examinations was, at worst, abduction to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.

The Board has also considered the symptoms and ranges of motion shown in the Veteran's VA and private treatment records, but those do not provide any evidence that a rating higher than 20 percent is warranted.  The Board acknowledges that the Veteran was not provided a VA examination until 2008, which is six years after the effective date for service connection for the disability.  However, the Veteran had very extensive left shoulder treatment during that time, and the Board finds that this provides a thorough and accurate record of the severity of the Veteran's left shoulder disability during those years.  Even in the year following the Veteran's left shoulder dislocation, he regularly was found to have abduction to at least 90 degrees.  There is no indication in any of the Veteran's treatment records of left shoulder symptoms more severe than those found at the VA examination, and at no time during the appeal period has he ever been found to have malunion or fibrous union of the humerus or other humerus deformity.  Therefore, the Veteran's symptoms are currently contemplated by the assigned 20 percent rating and a higher rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.  

The Board acknowledges the Veteran's reports of having pain on motion, but there is no indication that this pain results in any further functional loss which would allow for a rating higher than 20 percent.  VA regulations do allow for consideration of a Veteran's pain and its impact on his functional mobility when assigning evaluations.  Actually painful joints are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59 (2015); Petitti v. McDonald, 27 Vet. App. 415 (2015).  The Veteran has already been assigned the minimum compensable rating for the left shoulder of 20 percent, and there is no indication that a higher rating based on functional impairment due to pain is warranted.  The Board has also considered the Veteran's reports of having flare ups, but there is no evidence indicating that any flare ups result in further limitation of motion, and the April 2016 could not say without mere speculation what the further functional impact of a flare up would be.

The Board has considered the Veteran's lay statements regarding the functional impact of the service-connected left shoulder disorder.  The Veteran is competent to report his own observations with regard to the severity of his left shoulder disability, including reports of pain and decreased mobility.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has stated that his left shoulder makes use of his arm more challenging and painful, affecting activities such as lifting, shaving, tying his shoes, and brushing his hair.  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  Those objective findings did not find limitation of motion or other symptomatology that would warrant any higher rating. 

Consideration has been given to assigning staged ratings.   However, at no time during the period in question has the disability warranted a higher schedular rating than that currently assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that the preponderance of the evidence is against the claim, and a rating in excess of 20 percent for a left shoulder disability is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's symptoms include pain, weakness, and limitation of motion.  The Veteran has stated that his left shoulder disability impairs his ability to use his arm, including its usage to lift objects, reach, pull, or perform actions like shaving.  The Board finds that those functional impairments are not additional symptoms, but rather the practical effect of the symptoms of pain and limitation of motion which have been clinically observed and measured in the Veteran's examinations and records.  Those symptoms are precisely the type of impairment which are to be expected with a left shoulder injury, and are therefore already contemplated by the Rating Schedule.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalization or other symptoms outside of the norm for this disability or which are not specifically listed in the rating criteria.  While the Veteran has asserted that his left shoulder disability impacted his ability to work, its effect on the Veteran's employment is specifically addressed in the separate claim of entitlement to a TDIU, which is remanded below.  The evidence does not independently show that the right shoulder disability causes marked interference with employment.  Therefore, the Board finds that referral for extraschedular consideration is not in order.

The Veteran is not service connected for any other disabilities, and therefore the collective impact of the service-connected disabilities does not need to be discussed.  Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration that the rating schedule be inadequate has not been met, and the assigned schedular rating is adequate.  The Board finds that referral for the assignment of extraschedular disability rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability is denied.


REMAND

The Veteran has reported to his treating VA physician that he was unable to work due to the service-connected left shoulder disability.  At the 2015 and 2016 VA examinations, the Veteran reported that he had last worked 10 years ago, and it was noted that he was receiving Social Security Disability due to a shoulder disability, and disabilities of the hands and prostate cancer.  As the Veteran has alleged that he is unable to work due to a service-connected left shoulder disability, the issue of entitlement to a TDIU, to include on an extraschedular basis, is included in the Veteran's appeal, and must be remanded for initial consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of VA's duties to notify and assist in the development of a claim for TDIU and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete the form in its entirety.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Allow adequate time for response.

2.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


